
	
		I
		111th CONGRESS
		1st Session
		H. R. 1873
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Murphy of
			 Connecticut (for himself, Ms. Loretta
			 Sanchez of California, Ms.
			 DeLauro, and Mr. Himes)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 with respect to juveniles who have committed offenses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice Improvement Act of
			 2009.
		2.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
			(1)in paragraph (25)
			 by striking the words means the degree of interaction allowed between
			 juvenile offenders in a secure custody status and incarcerated adults under
			 section 31303(d)(1)(i) of title 28, Code of Federal Regulations, as in effect
			 on December 10, 1996. and inserting includes any sight or sound
			 interaction between a youth under 18 in a secure custody status with an adult
			 inmate.,
			(2)by amending
			 paragraph (26) to read as follows:
				
					(26)the term
				adult inmate means an individual who—
						(A)has reached the age of full criminal
				responsibility under applicable State law; and
						(B)has been arrested
				and is in custody for or awaiting trial on a criminal charge, or is convicted
				of a criminal charge offense; excluding individuals who are—
							(i)at
				the time of the offense, younger than the maximum age at which a youth can be
				held in a juvenile facility under applicable State law; and
							(ii)committed to the
				care and custody of a juvenile correctional facility by a court of competent
				jurisdiction or by operation of applicable State
				law.
							,
			(3)in paragraph (28)
			 by striking ; and at the end,
			(4)in paragraph (29) by striking the period at
			 the end and inserting a semicolon, and
			(5)by adding at the
			 end the following:
				
					(30)the term
				restraint means a chemical or medical agent, physical force
				technique, or mechanical device that restricts the movement of juveniles held
				in the custody of State or local secure detention or corrections facilities and
				youth participating in court-ordered delinquency prevention and juvenile
				justice programs;
					(31)the term
				chemical agent means a spray used to temporarily incapacitate a
				person, such as oleoresin capsicum spray, tear gas, or
				2-chlo­ro­benz­al­mal­ono­ni­trile gas (CS gas);
					(32)the term
				isolation means any instance when a youth is confined alone for
				more than 15 minutes in a locked or unlocked room and includes instances when a
				resident is confined for cause or punishment in a room or cell in which he or
				she usually sleeps, but does not include confinement in a large dormitory with
				other youth, protective isolation (for injured youths or youths whose safety is
				threatened), program separation, routine isolation at the time of the youth’s
				admission, or isolation that is requested by the youth or any medical room
				confinement;
					(33)the term
				room time means any instance in which a youth is confined alone
				for more than 15 minutes, and includes confinement alone at the time of the
				youth’s admission as well as protective isolation and program separation,
				administrative reasons, investigation purposes, low staffing and other reasons,
				but does not include time when a youth asks to go to his room or confinement
				for medical reasons;
					(34)the term evidence based means
				a program that is demonstrated with relative evidence, normed and validated for
				a diverse population, to be either—
						(A)exemplary, such
				that it is implemented with a high degree of fidelity and demonstrates robust
				empirical findings using a reputable conceptual framework and an experimental
				evaluation design of the highest quality (a random assignment control trial);
				or
						(B)effective, such that it is implemented with
				sufficient fidelity that it demonstrates adequate empirical findings using a
				sound conceptual framework and a quasi-experimental evaluation design of high
				quality (comparison group without random assignment control group);
						(35)the term
				promising means a program that demonstrates effectiveness using
				reasonable, limited findings, and that has underway a more appropriate
				evaluation that meets the criteria set forth in paragraph (33)(A) for
				determining evidence-based programs; and
					(36)the term
				dangerous practice means an act, procedure, or program that
				creates an unreasonable risk of physical injury, pain, or psychological harm to
				a juvenile subjected to the act, and it includes the use of chemical agents;
				choking; blows to the head; twisting body parts against joints or other
				techniques that rely on infliction of pain to secure compliance; restraint to
				fixed objects; restraint in any manner that creates risk of asphyxiation; use
				of belly belts or chains on pregnant girls; use of four-point or five-point
				restraints, straightjackets or restraint chairs, except for medical or mental
				health purposes specifically related to the safety of the youth, and under the
				direct supervision of medical or mental health personnel, use of psychotropic
				medication without adherence to professional standards regarding dosage, or for
				purposes of coercion, punishment, or convenience of staff; and use of physical
				force, chemical agents, or mechanical restraints for purposes of coercion,
				retaliation, punishment, or convenience of staff; and prolonged, forced
				physical
				exercise.
					.
			3.State
			 planSection 223(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
			(1)in paragraph (8) by striking
			 existing and inserting proven effective,
			(2)in paragraph
			 (9)(L)(i) by striking restraints and inserting
			 requirements,
			(3)in paragraph (27)
			 by striking and at the end,
			(4)in paragraph (28)
			 by striking the period at the end and inserting a semicolon, and
			(5)by adding at the
			 end the following:
				
					(29)require that not later than 3 years after
				the date of enactment of this paragraph and except when under the circumstances
				outlined in paragraph (13), youth under the age of 18 awaiting trial or other
				legal process who are treated as adults for purposes of prosecution in criminal
				court and housed in a secure facility—
						(A)shall not have
				contact with adult inmates; and
						(B)shall not be held
				in jail or lockup for adults;
						(30)provide that the
				State will—
						(A)develop policies
				and procedures to eliminate the State-supported use of dangerous practices,
				unnecessary isolation, unnecessary room time, and unreasonable restraint with
				juveniles in the custody of State or local secure detention and correctional
				facilities and residential treatment centers and provide for data collection
				and reporting on the use of restraints, isolation, and room time in secure
				detention and correctional facilities;
						(B)increase the
				State’s efforts to operate facilities and programs that are safe for youth and
				staff, through effective behavior management systems that clearly communicate
				incentives and sanctions to increase appropriate behavior and decrease
				inappropriate behavior, and which are implemented through a continuum of
				responses that begin with verbal de-escalation and that only allow for use of
				the most punitive responses as a last resort;
						(C)increase the
				State’s efforts to provide training for facility staff on effective techniques
				for effective behavior management, de-escalation and crisis intervention,
				adolescent development, safe physical control techniques, developmental
				disabilities, mental health disorders, and cultural competence;
						(D)increase the
				State’s efforts to develop engaging, effective programming, and establish safe
				staffing levels in secure detention and correctional facilities; and
						(E)provide for a
				system of independent monitoring for all juvenile detention and correctional
				facilities in the State to identify and address dangerous practices,
				unnecessary uses of isolation and room time, and unreasonable restraint, as
				well as deficiencies in provision of education, medical care, mental health
				care, and other conditions of confinement; and
						(31)provide
				reasonable assurance the Federal funds made available under this part for any
				period will not be used for dangerous practices with juveniles in the custody
				of State or local secure detention and correctional
				facilities.
					.
			4.Promoting
			 alternatives to incarcerationSection 222 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended by adding at the
			 end the following:
			
				(e)Incentive
				Grants
					(1)Incentive grants
				fundsThe Administrator shall make grants totaling at least 5
				percent of the funds appropriated for this part in each fiscal year as
				incentive grants to States. The Administrator shall make such incentive grants
				consistent with the provisions of subsection (a), and shall condition such
				grants upon—
						(A)the State’s support for evidence-based or
				promising programs, prioritizing programs that address the mental health
				treatment needs of juveniles;
						(B)the State’s support of reforms that reduce
				or eliminate the State-supported use of dangerous practices;
						(C)the State’s support for reforms that ensure
				that seclusion in secure detention or correctional facilities is limited to
				situations in which seclusion is the least restrictive measure sufficient to
				address a youth’s danger to self or others, used only for the amount of time
				necessary and is terminated when there is no longer an immediate danger to the
				youth or others, or imposed only after applicable due process; and
						(D)the demonstration by the State of an
				improvement of public safety and rehabilitation of delinquent and at-risk
				youths.
						(2)The State shall make the demonstration
				required by paragraph (1)(D) by using accurate and reliable data reported
				annually showing both—
						(A)a reduction in either recidivism or
				offenses by youths under age 18, using arrest data; and
						(B)either—
							(i)an increase in the use of least restrictive
				placement for juveniles as appropriate for community safety;
							(ii)an increase in the safety of youths in the
				delinquency or criminal justice system; or
							(iii)a decrease in racial and ethnic disparities
				in the delinquency
				system.
							.
		5.Removing the
			 valid court order exception for status offendersSection 223(a)(11) of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(11)) is
			 amended—
			(1)by striking
			 shall, and
			(2)by amending
			 subparagraph (A) to read as follows:
				
					(A)juveniles who are charged with or who have
				committed an offense that would not be criminal if committed by an adult,
				excluding juveniles who are charged with or who have committed a violation of
				section 922(x)(2) of title 18, United States Code, or of a similar State law,
				shall not be placed in secure detention facilities or secure correctional
				facilities;
				and
					.
			
